4S6




     OFFICE OF THE ATTORNEY GENERAL        OF TEXAS
                          AUSTIN




HonorableJohn C. Marburger
county kttoraey
Fayette county
La Orange, Texas
Dear Sir:




                                   6, 1459, fou mbuit ?or
                                    rollowiag puertionrwhioh

                                  J iu the le*s*r of
                                aah wbloh are out by
                                    nl m.laingthla
                       8 neomrary   to orotm the pub-
                       th lar$e truake that haul
                         ram the mine to th4lr plant
                                     The ear.1 oom-
                          wish to buy lloenses oat
                   ir truoka ia order that they may
            thur amme the publla road.
                 -Ia view of the above faota 5 wbul+
            like:to have your oar19 eplaioa $q th4,
            fbllowfng pue8tloM:
                                                                    as?

Emorsble John C. Yarburger,Page 2


                "'1. May the gravel Co. legally
           buf .ldan snderpessunder th public  ioad
           1s it is so oosstruotedthat lt willnot
           Interferewith or endangerthe traveling
           pub110 that wishes to use this pub110
           road?
                 "'2. Ii tb8grew1 e=imnf MT i8gti-
           ly,?onrtruot8uoh an enbrrpur will thor be
           ref&red to reglrterthrlr truake as L8
           roqulred by rrtlole b693e-2?*g
            with roferanoe to your tint    question.as to the
right  ot sn abuttlng proprty 01~11~bdldlng a private under-
pase under a road  right-of-way,you lmfer ls your latter tlat
the  pub118 oan only have an easementla said right-OS-way.
PO kuow or no rule or reason th t woell prevent the county or
State from dwning a fee slmple Lnterestls ths right-or-way.
80 are assuming for purpose Of this OpiaiOn.thattlm publio
only ha8 an easement   In tBs mad rlgkbof-war.     Nothing In
this oplnlooshall be uonstruedas grutfng       pexmlsslon for the
oonstruotlun OS raid underpass8houl6 the County or State have
sn interest 3.nthe right-or-wayother than an easement.
           Luthkgh the County or Stata iej have a bomlinant
easement in the road right-of-way,tht title to the lan6 and
all profits themstrom,not inOOn8lSt~ with as6 subloot to
the easement, remain La the owner of tke 8011. Elliott, ln
hle work on Road8 an6 Streets,Vol. 2, 4th M., 1142says:
                   wSubjeot only to the pbllo ease-
            ment, the proprietorhas all the usual
            rights and remsdles o? tlmmur of a
            freehold.    Re may sink a crrinbelow the
            m&ace of the road, it pza~ oare be
            taken to cover It so that It shell remain
            *air and aomenlent. &r my sarry water
            Js pipes under the way, a& he nay mine
            under it."
           m Clutter T. Dar18 et s& 6g 8. W. 1109, the
court of clvll appeals olted with ev2iatt approval the dootrlne
set out in Jahaon v. Rethany, 15 Joinu (If. f-1 449,452;8
u. Dec. 263, whloh reads as fol~8:
                 *whoa the soverel&a41tgae8a pobllo
            right-of-way
                      uponthe lsd ri es lnbIvl6ual
EiouorpbleJohn     C. Yarburger, Page 3


            th8  title 0r the r0m     onpu 18 not bft
            tlngulshed; but la eo quallfled thatf$ O~IL
            only be la ~o yed,subjeot to th a l
                                              ta sa b a nt
            The rormu proprietor still retains Us
            lxoluslve rl t in all -88,     ~uar~lefi
            s~rinbzaoi +ww or. timber an& earth ror
            erer -purpose not lnsomgatlblewith the
            pub1 i 0 ~ight-Oi-VW.’

           In Starr t. CsmUen, eta., R. B. Co., 26 ft. J. Law,
699, it was held by the Suprme Oourt of Hew Jersey as follornr
                  “Thtsoarsmeat(of a publie highway)
             does not ooaprehand any interest in the
             roll, nor give the publie the legal posses-
             sion of it. The rim     0r a treeholb 18
             not touohed by the establishingor s hi&h-
             ray but eoatlaues in the uwnu oi the
             lad, in the ame mumar t&t      it was before
             the hi&way wed lstablishe6,subjeat to
             eaeemant. This’prlnolple Is so unlversal-
             ly reoognlseb that  it would sees to be a
             work  of supereregatioato olte authorities
             to sustain its hanoe the ownerof the soil
             may lay water pigee, ass, or other pipes
             below the surraoe, may ox0evatefor a
             vault or dig ror mining purpoees,and use
              it ln ssy other swmer that does not interrupt
             the free psasage ovsr it.   Es retains the
             full posaesslonof it, subject only to the
             easeme%t. Es may fell   the t8ees upon it,
             out   the   grass,   or   departure   it.*
            In ffoodrlngv, Torks Townahl;,,
                                          2S Pa. 361; 90 AIL
 Dee. 134, Chlet JUstiOe Lewlfi,&ellrerls&the oplnlm of the
 court said:
                  “A man who owns soil oa *hiOh the
             pub110 have a hl#kway has a right to
             enjoy his property in rrery ny that may
             promote his interest or c~nvsnlenoo,so
             that he takes oars not to la$ue   the publie
             saseiwnt . 810 uterr tw at allentu h08
             loadas, la the msxlm whlohapplies in suoh
             oases. Ha may out a passage aoross the
Eonoratilo           JoJm    C.     Uarburger,     Paw         4



                      road ?or th4 puqwer of dralulng  his lend,
                      or leeding rater to his mill, beoause the
                      lud la his own, and he may use it for al,1
                      legitimate purposes.a
            In the Woodrlng 0880, supn, the OauPt‘heldthat
the ?a& owner of a road right-ot-warhad a ri t/to eonstruot
a aill race under the pub110  road bessuse t lie- ana ma his to
use ror all legltimste purposes so lsng as he 414 not lnfure
the publlo laee~at. ?or ?uPthetluthorltles       holdingthat
the ire owner of a pub118 highway has a legs1 right to bull6
a all1 raoe under salb hlghway, seo Dygert v’.Sshenek,85
Weudell 445i 38 Am. Dee. 8P5 an& PSrlSy f* ChanUer, 6 Mass.
453i         4 Aa.    Dee.        189.

           rn Colegore WaterCo. f* HolLyood, 1Sl cal. 4gs;
13 L. 8. A. (a, a.1 904) 90 PaOD 105% the Court ssyfi~
                             *The owner 0r the fee or a elty street
                       --
                       has  the rl t to lay a u8ter pipe ?or Us
                       own use +earath the sur?eoeso far es he
                       esn 40 so without lmpsdlngtbr publio ass,
                       end,fo r that   p ur p o se ma r lxsetate tbr soil,
                       subjeot to suoh~restr~otloss       by the msslelpallty
                       as w;U insure the least LntUrUptiOn to the
                        pub110 la sa a nt.m
ks seen In the Colegrove ease, mUpa, the owner of the See in a
highway ;rayhave to obstruot the road tenporarllyin order  to
lay a pipe aoross tht road. This teporary obetmetlon la not
suoh aa can be prohibited as an laterferenoe with the pub110
        . The editor of 13 L 8. A. (B. S.) ls a DOta to the
la a emut
Colegrove oaae, supra, et page QOS, seyr :
                                  “It la a rule very generelly?ollaed
                       by all        of    the oars8   that,       where the   ssser-
                       ship of the ?w Is lo the abuttin      OwamT,
                       or in anyone other   thw the   publio, ths
                       pub110 ltselr has but a mre easemeat,an4
                       oennot prueat    the we OS the property
                       under the surrase by the owmr o? 'tha fee.
                       ima even a mar* tuwrary      laoonvenlesn
                       to the publla,,rush as a pU%lS1 an4 tam-
                       porery ob8trPOtlOaof the U@wa~, b~th4
                       owner or the roe; has been held not ts ke
        .




Bonsrsble John C. Yarburger, Pay S


              suoh a wrongto the pub116 as mey be
              prevente4 by in$motlon.~
Th* editor    or 1S L. R. A.        (l?. 9.1,   supra,   oontlnues.~
                     ‘%I speaking of rho rl&ts possesse4
              br   cupabuttlqg am&r, whlsh may be used
              to irpalrsomewhat sad for a time the
              rights of tlm publlo in a highway, the
              Court,   In Clerk1. Fry,.8Ohio St. 38s;
              98 AIS,D&o.SQO,said: 'SeI,also, the
              lqmo~eaent,or bulLdln6, or ropslr 0s
              houses, en4 the eonstruetlea 0s seworsa
              oellars aad brains, oa 44jaeent l&s,
              0rtu ereate neoessary tesporuy     bp8ai-
              meatson publlr hlehwsys. These are not
              laraslona of, but filmp4inOl4eJit   to, or
              t-ether  uuali?lastlos,sor, the rlght-or-
              usy trenslt; ths llaltatlon upon them 1s
              that   they must not ke uaaeoessarllymd
              unreasonably   lnterpossd or prOlon&sd'."
              In the case of Tom of Olenooe v* Red, 101 H. W.
964j 69 L. R. A. 901, the    8uprems Court a? MinnesQfs uses the
r0ii0rlng    isngrug~:

                   lXt la quite evident iron the trend
              of Amuloan deolsloas that  the only lfmfta-
              tloa uponthe rlixhts of tho ouner or the
              Isa to ooatrol end use the loll an4 other
              nstursl 4epo8lt8 wlthln the llmltr of the
              hi&way is that suoh use shell be eoasls-
              tent dth the full enjopant of the publio
              ea8emant .”

           Othsr oases holding the ssqe dootrlne might be
oltrd, bat the rule that the uwner of the &and apoa uhleh a
pub110 roe4 is laid out hsr the eroluslto use of the soil,
eubjeot to the lesement of the right o? travel lo the publie,
ea4 the laol4entalrightOf keeping the highway Is proper M-
pslr ror the use of the pub110 is so wsll establlshe4 that
tho oltatloa or othsr authsrlt~ss la not ae8essnry~
              via   eonoluae thatthe les8eo of the (brave1pit abutt-
ing on the oounty road,       with'thep,irmiasloua? the ownerof
Bononblo John 0. Urburgor, Pap                          g


the    foe in  road right-of-way,ban lrgal~ bull& ur.imdrr-
                the
pa88 un&r       8al6
                county  road if it 18 0 oomtrwtn$‘tbat      it
will not intorfero with  or lndangrr the trarelln~~p)lbllo.    The
Cod88ion0r8* Court woulg havr autborlty to rup0rn80, in a
roa8onabla mannor, the oaa8truotlon  of th* ua&oQ&88.
           You lnqulrm furthor a8 to the naoo8ilty of nglrter-
ing motor r&lo108 under thr pro~irloarof Art1010 6g78a-lb,
Vornon*r Annotate& Statutea,  ia ordw for raid rohlolrr to
orou unbr   a ootmty road br war or aaig undorparr. Artiolo
667&-mpra,       road@, in part, a8 follou8;
                      Vvery ownor oi a mtor +ohio&r,
                trailer or real-trallorrued or to br
                uwd upon the pobllo h&huay# of thin
                Sta te, a n&laoh ohauffeur, #hall Apple
                .eaoh par to the State Hi&hwar Depart-
                adnt through    tb Countr Tax Collrotor
                of tha County in whloh ho nrldrr for
                 the regiirtratlon of eaoh 8uohh+r~hll10
                owned or controlled by him.
               Artlolo 6678a-1 (a), Vernon'a~mnotatod                            Statutor,
dofiner     a pub110 highwar a8 follor8a
                         m*Wbllo lilgbua~*8hall inoludo any
                   road, mtraat, way, thoroughfare     or brldga
                   in thlr Stat0 not prltatoLy ownod or oon-
                   troll&   for the uae.of rrhiol08 oTar rhioh
                   tha Stat. haa iOgiBiatiTO  jurirdiotion
                   un6em it8 poll00 pOllrem
                   It      18 plain   that    0110who         oro88u    under a oountr road
             ? a        Dritdo   Ufl6OrPaD~     ir      DOt    u8iDg   lndtor    TOhi          *u
                                               tat.".
                                                WI ~onollld0that aotor T0 -fE
                             _ &irtrrad undrr proTi8lonm of Artioir 6678a-8,
                         ia;-toor088 under a oountr rod br war of Bald prl-
Tat.     URb.ma88.
                                                                        Tour8   rerf    tmlr




                                                                                Olrnn B. trri8
          ATTOEKEiHk'
                  GEKC!U:,OP Tw                                                      Arrtrtant
                                                                            &           &+-
 LSIRS                                                                                 Lu shbptaw